Citation Nr: 1129516	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  09-30 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bilateral pes cavus. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1944 to November 1946.  

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the VA Special Processing Unit located at the RO in Cleveland, Ohio.  Jurisdiction over the claims file has remained with the RO in St. Petersburg.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, sitting in St. Petersburg, Florida, in June 2011.  A transcript of the hearing is associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

At the hearing, the Veteran testified that there are outstanding VA treatment records pertinent to his claim.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

VA will make as many requests as are necessary to obtain relevant records from a Federal department or agency.  These records include but are not limited to medical and other records from VA medical facilities.  VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 U.S.C. §5103A(b); 38 C.F.R. § 3.159(c)(1).  

If after continued efforts to obtain Federal records VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, VA will provide the claimant with oral or written notice of that fact.  VA will make a record of any oral notice conveyed to the claimant.  The notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record unless the claimant submits the records VA was unable to obtain; and (iv) A notice that the claimant is ultimately responsible for providing the evidence.  38 U.S.C. §5103A(b)(2)); 38 C.F.R. § 3.159(e).  

In addition, the Veteran testified that his pes cavus is worse now than it was at the time of the June 2008 VA examination, and affirmed that he would attend a VA examination if scheduled.  The Veteran specified that, while only three toes were contracted at the time of the prior examination, all of them were now contracted.  He also testified that his arches have dropped further and that this causes problems with walking.  

VA's duty to assist the Veteran includes obtaining a thorough and contemporaneous examination where necessary to reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  Snuffer, 10 Vet. App. at 403.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Make as many requests as are necessary to obtain a copy of pertinent VA treatment records since June 30, 2009, and end such efforts only if it is determined that the records sought do not exist or that further efforts to obtain those records would be futile.  

2.  Schedule the Veteran for an appropriate VA examination to evaluate his service-connected bilateral pes cavus.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is asked to provide findings pertinent to the rating criteria for pes cavus (Diagnostic Code 5278), as well as a description of the effect of the disability on the Veteran's activities.  

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, the claim should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

